Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 07/02/2021 is acknowledged.

Claim Objection
	As to claims 4 and 8, claim recites “and/or”.  It should be or. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “pixels (or channels)”.     
However, it is not clear whether the applicant is trying to include “(channels)” in the claim or not.

Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as “pixels”. 
Furthermore, the claim recites “the groups of pixels is aligned with”, and there is insufficient antecedent basis for this limitation. 
As to claim 3, claim recites “a first plurality of channels”, “second plurality of channels”, “the first plurality of channels” and “the second plurality of the channels”. It is not clear what the applicant tried to mean by “the channels” in the claim recited limitation. 
For the examination purposes, examiner will interpret it as ‘the second plurality of channels’. 
Furthermore, claim recites “the groups of pixels”. 
There is insufficient antecedent basis for this limitation in the claim. 
As to claim 4, first the claim 4 is depending on the claim 3. 
The claim 4 recites “a first band, a second band”, “the groups include a first group of the pixels, a second group of the pixels,” “detecting a plurality of channels in each of the band”, “detects the channels in the first band”, “detects channels in the second band”, and “detects the channels in the third band”. 
There is insufficient antecedent basis for this limitation in the claim in relation with 

Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of the examination, it would be interpreted every repeated object from the claim 3, as ‘the’ object. 
As to claim 5, the claim has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a structure which index the pixel with an integer.  The claim is not indicating any structure to produce claimed pixel indexing procedure (unless the applicant was claiming pure mental works). 
 For the examination purposes, examiner will interpret it as a processor and a memory configured to perform the claimed functionality of pixel indexing. 
A proper amendment based upon the specification of instant application would be required. 
As to claim 6, the claim recites “The spectrometer of embodiment 5”. However, it is not clear whether the applicant really tried to claim “embodiment 5”, or typo of ‘claim 5’. 

Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as a typo of ‘The spectrometer of claim 5’. 
As to claim 8, the claim recites “the slit, the grating, the mirror, the telescope, the collimator, the imager, and the diffraction grating”. 
First, there is insufficient antecedent basis for this limitation in the claim for the “the grating”. 
Furthermore, the claim also recites “the diffraction grating” which is confusing whether the applicant is claiming two separate gratings or a typo. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as “the slit, the mirror, the telescope, the collimator, the imager, and the diffraction grating”. 
As to claim 10, the claim recites “the rotating scans the field of view in a cross track direction comprising the first direction perpendicular to the second direction”. 
First, it is not clear what the applicant tried to mean cross track direction comprising “the first direction perpendicular to the second direction”, since the first 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret the claim as ‘The spectrometer of claim 9, wherein the rotating scans the field of view in a cross track direction comprising three directions, the first direction, the second direction and a third direction, wherein the first direction is perpendicular to the second direction, the second direction parallel to the first length of the slit and parallel to the third direction, and the third direction is a direction parallel to the movement of the spectrometer or a vehicle including the spectrometer’. 
Dependent claims 2-15 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Silny (US 20160138974) and in view of Pagano et al. (US 20180106673 hereinafter Pagano). 
As to claim 1, Silny teaches a spectrometer (title), comprising: 
a slit having a first length and first width ([0043]); 
a diffraction grating ([0043]); 
a two dimensional (2D) focal plane array electromagnetically coupled to the diffraction grating (FPA with long and short dimension [0043] with FIG. 4A), the 2D focal plane array comprising an array of pixels including a plurality of groups of the pixels, each of the groups having a second width in a first direction and a second length in a second direction, wherein the second length of the groups of pixels is aligned with and parallel to the first length of the slit ([0043] and FIG. 4A); and
wherein:
the slit transmits electromagnetic radiation received on the slit (FIG. 4A),
the diffraction grating diffracts the electromagnetic radiation transmitted through the slit into a plurality of beams (FIG. 4A), 
each of the beams comprise a portion of the electromagnetic radiation comprising a different one of the bands of the wavelengths (an inherent characteristics of beam passed diffraction grating), and 
each of the beams are transmitted onto a different one of the groups of the pixels ([0043] and FIG. 4A).
However, Silny does not explicitly disclose the electromagnetic radiation comprising a plurality of bands of wavelengths.
Pagano teaches the electromagnetic radiation comprising a plurality of bands of wavelengths ([0033]).

As to claim 2, Silny when modified by Pagano teaches the spectrometer of claim 1. 
However, Silny does not explicitly disclose the diffracting grating comprises an immersion grating.
Pagano teaches the diffracting grating comprises an immersion grating ([0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Silny by having the diffracting grating comprises an immersion grating for the benefit including higher spectral resolution than a usual grating for the same size.  
As to claim 3, Silny when modified by Pagano teaches the spectrometer of claim 1. 
Silny further teaches the groups of pixels include a first group of the pixels detecting the first plurality of channels and a second groups of the pixels detecting the second plurality of the channels ([0054] the size, pixel count, detector cutoff, and/or performance of the two FPAs 420a and 420b need not be the same, and may be selected at least in part based on the resolution and spatial coverage desired in each mode of operation. Examiner notes that recited plurality of channels do not require any 
However, Silny does not explicitly disclose the bands of wavelengths include a first band comprising a first range of infrared wavelengths divided into a first plurality of channels and a second band comprising a second range of infrared wavelengths divided into a second plurality of channels.
Pagano teaches the bands of wavelengths include a first band comprising a first range of infrared wavelengths divided into a first plurality of channels and a second band comprising a second range of infrared wavelengths divided into a second plurality of channels ([0035] MWIR and LWIR [0043] MWIR, VSWIR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Silny by having the bands of wavelengths include a first band comprising a first range of infrared wavelengths divided into a first plurality of channels and a second band comprising a second range of infrared wavelengths divided into a second plurality of channels for the benefit including high SNR optimized wavelength detection depending on the target composition. 
As to claim 4, Silny when modified by Pagano teaches the spectrometer of claim 3. 
Silny further teaches the groups include a first group of the pixels, a second group of the pixels, and/or a third group of the pixels ([0054]). 
As shown in the claim 1 rejection, Silny when modified by Viard teaches the bands of wavelengths include a first band, a second band, and/or a third band.  

Pagano teaches each of the groups of pixels detecting a plurality of channels in each of the bands, the first group of the pixels receives or detects the channels in the first band including visible wavelengths forming a spatial image of one or more fields of view transmitting the electromagnetic radiation, and/or the second group of the pixels receives or detects channels in the second band including a first range of infrared wavelengths, and/or the third group of the pixels receives or detects the channels in the third band including a second range of infrared wavelengths ([0029], [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Silny by having each of the groups of pixels detecting a plurality of channels in each of the bands, the first group of the pixels receives or detects the channels in the first band including visible wavelengths forming a spatial image of one or more fields of view transmitting the electromagnetic radiation, and/or the second group of the pixels receives or detects channels in the second band including a first range of infrared wavelengths, and/or the third group of the pixels receives or detects the channels in the 
As to claim 5, Silny when modified by Pagano teaches the spectrometer of claim 3. 
However, Silny does not explicitly disclose each of the groups of the pixels include a plurality of sets of the pixels indexed with an integer n according to position along the first direction, the channels within each band are indexed with the integer n according to position along the first direction, the wavelength of the n+1th channel is longer than the wavelength of the nth channel, and the nth set of the pixels receives or detects the nth channel of the wavelengths.
Pagano teaches each of the groups of the pixels include a plurality of sets of the pixels indexed with an integer n according to position along the first direction, the channels within each band are indexed with the integer n according to position along the first direction, the wavelength of the n+1th channel is longer than the wavelength of the nth channel, and the nth set of the pixels receives or detects the nth channel of the wavelengths ([0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Silny by having each of the groups of the pixels include a plurality of sets of the pixels indexed with an integer n according to position along the first direction, the channels within each band are indexed with the integer n according to position along the first direction, the wavelength of the n+1th channel is longer than the wavelength of the nth channel, and the nth set of the pixels receives or detects the nth channel of the 
As to claim 6, Silny when modified by Pagano teaches the spectrometer of embodiment 5. 
However, Silny does not explicitly disclose the 1st band of wavelengths comprises visible wavelengths.
While Pagano does not explicitly teaches the 1st band of wavelengths comprises visible wavelengths still Pagano’s system is capable of indicating 1st band of wavelength as visible wavelengths since Pagano’s system has indexing capability and wavelength ranges from visible to IR ([0029] and [0033]) and it is arbitrary behavior of the operator which one to be called as the 1st band of wavelength. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Silny by having the 1st band of wavelengths comprises visible wavelengths for the benefit including 1st band being a detector series with less background noise expected band compared to IR detector to inspect an accountability of the detecting system.
As to claim 7, Silny when modified by Pagano teaches the spectrometer of claim 5. 
However, Silny does not explicitly disclose a mirror collecting the electromagnetic radiation in one or more fields of view; a telescope positioned between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; a collimator between the slit and the diffraction grating, wherein the collimator collimates 
Pagano teaches a mirror collecting the electromagnetic radiation in one or more fields of view ([0034]); a telescope positioned between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit ([0034]); a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit ([0103]); and an imager imaging each of the beams onto the 2D focal plane array ([0103]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Silny by having a mirror collecting the electromagnetic radiation in one or more fields of view; a telescope positioned between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit; and an imager imaging each of the beams onto the 2D focal plane array for the benefit including well known benefits of telescope, magnifying distant objects while limiting precisely a target object by a slit and accommodating compact construction of telescope in a limited space by using mirrors. 
As to claim 9, Silny when modified by Pagano teaches the spectrometer of claim 7. 
However, Silny does not explicitly disclose comprising an actuator connected to the mirror, the actuator rotating the mirror and scanning the field of view inputted onto the mirror over one or more regions of a planet's atmosphere or surface.
Pagano teaches comprising an actuator connected to the mirror, the actuator rotating the mirror and scanning the field of view inputted onto the mirror over one or more regions of a planet's atmosphere or surface ([0035] and title, [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Silny by having an actuator connected to the mirror, the actuator rotating the mirror and scanning the field of view inputted onto the mirror over one or more regions of a planet's atmosphere or surface for the benefit including accommodating various wide field of view for the spectrometer.  
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murguia (US 20020175286 and US 20030133109) teaches hyperspectral imagers with 2D FPA
Viard et al. (US 20100245818) teaches Multispectral Imaging Device with MOEMS Type Filter for Satellite Observation. 
Chrisp (US 20150021480) teaches a use of an immersion grating and multi-band IR spectrometer.
Baraniuk et al. (US 20130083312) teaches multiband, multichannel spectrometer.
Mathews et al. (US 20010015755) teaches a controllable exposure slit proximate to FPA, and exposure slit is oriented parallel to a direction of the FPA. 
Arieli et al. (US 20170241766) teaches two slits and the two cylindrical lenses create two different focal lengths for the two mutually orthogonal spatial dimensions, being respectively parallel and orthogonal to the image line.
Oskotsky et al. (US 20100238440) teaches a hyperspectral imaging system comprising the tertiary fore-optics mirror forms an intermediate object image at an entrance side of a spectrometer slit. 
Allowable Subject Matter
Claims 8 and 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 8, none of the prior art alone or in combination disclose or teach of the slit, the grating, the mirror, the telescope, the collimator, the imager, and the diffraction grating are sized and positioned so that the spectrometer fits inside a volume of 25 centimeters by 25 centimeter by 15 centimeters, and/or the spectrometer fits inside an unmanned aerial vehicle, a CubeSat, a drone, or a portable computer or communications device along with other limitations in the claim. 
As to claim 10, none of the prior art alone or in combination disclose or teach of the rotating scans the field of view in a cross track direction comprising the first direction perpendicular to the second direction, the second direction parallel to the first length of the slit and parallel to a third direction of movement of the spectrometer or a vehicle including the spectrometer along with other limitations in the claim. 
Claims 11-15 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886